DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, 12, and 13, drawn to a downhole treatment composition comprising a first solid particulate, comprising a first degradable material; and a base fluid, wherein the first solid particulate has size 4-8 mesh and exhibits a weight loss of ≤20% after 4 hours in 127°C-250°C deionized water, and wherein the first degradable material is a cellulose ester having a degree of substitution of 1.7-3.0.
Group II, claim(s) 9-11, drawn to a method of well treatment, comprising (1) injecting the downhole treatment composition into a formation; (2) allowing the first solid particulate to form a plug; and (3) performing at least one downhole operation.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
The required first (C1-6) alkyl-CO- groups:
“acetyl” (claims 7/8);
“propionyl” (claims 7/8); or
“butyryl” (claim 7).
The required second (C1-6) alkyl-CO- groups:
“acetyl” (claims 12/13);
“propionyl” (claims 12/13); or
“butyryl” (claim 12).
This Species Election is primarily for the purposes of commencing examination, and as examination progresses, equivalents will be grouped.  Applicant may note Examples 1-4, which refer to cellulose acetate and cellulose acetate propionate.  In the case of pursuing cellulose acetate propionate, Applicant may elect either “acetyl” or “propionyl” in this Election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1-7 and 9-12.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of 
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of “a downhole treatment composition comprising a first solid particulate, comprising a first degradable material; and a base fluid, wherein the first solid particulate has size 4-8 mesh and exhibits a weight loss of ≤20% after 4 hours in 127°C-250°C deionized water, and wherein the first degradable material is a cellulose ester having a degree of substitution of 1.7-3.0,” this Shared Technical Feature is not a Special Technical Feature as it does not make a contribution over the prior art in view of Collins (2017/0088698) (cited by International Search Report), as evidenced by Crainich (2011/0278011).  Collins discloses a downhole treatment composition (abstract “Degradable materials are provided that may be utilized in various wellbore treatment fluids”) comprising a first solid particulate ([0010] “The degradable material can be useful in a variety of different forms, such as, for example, fibers, films, particles”), comprising a first degradable material (abstract “the degradable materials can be formed from cellulose esters” and [0019] “Cellulose esters are well known compounds. Examples of cellulose esters include cellulose acetate (CA), cellulose propionate (CP), cellulose butyrate (CB), cellulose acetate propionate (CAP), and cellulose acetate butyrate (CAB)”); and a base fluid ([0014] “the degradable material exhibits the foregoing degradation rates in an aqueous medium”), wherein the first solid particulate exhibits a weight loss of ≤20% after 4 hours in 127°C-250°C deionized water ([0013] “the degradable material can degrade slow enough to exhibit a percent weight loss of not more than 50, 45, 40, 35, 30, 25, 20, 15, 10, or 5 weight percent at 0.05, 0.1, 0.25, 0.5, 0.75, 1, or 2 days”; 0.25 days = 6 hours), and wherein the first degradable material is a cellulose ester having a degree of substitution of 1.7-3.0 ([0023] “the cellulose ester can have a Total DS of at least 0.5, 1.0, 1.5, 1.8, 1.9, 2.0, 2.1, 2.2, 2.3, 2.4, 2.5, 2.6, 2.7, 2.8, or 2.9. Additionally or alternatively, the cellulose ester can have a Total DS of not more than 3.0, 2.9, 2.8, 2.7, 2.6, 2.5, 2.4, 2.3, 2.2, 2.1, 2.0, 1.9, 1.8, 1.7, 1.6, or 1.5”).  Although Collins does not specify the mesh size of the “particles,” this Eastman reference appears to refer to any suitable particle size, and Crainich demonstrates that the claimed sizes would typically be referred to by Collins, stating that for materials such as “Cellulose Acetate Butyrate” from “Eastman” ([0034] Table 2), sizes such as 2400-2450 µm, 2450-2500 µm, 2500-2550 µm, 2550-wherein the first solid particulate has size 4-8 mesh, in order to provide a typical “particle” form.  Accordingly, these Groups lack Unity of Invention a posteriori.
The Species of the first (C1-6) alkyl-CO- groups and the second (C1-6) alkyl-CO- groups lack unity of invention because even though the inventions of these groups require the technical feature of the cellulose backbone, this technical feature is not a special technical feature as it similarly does not make a contribution over the prior art in view of Collins, as above.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674